January 4, 2022

DETAILED ACTION

Specification

The disclosure is objected to because of the following informalities: In the Specification, on page 1, in paragraph [0001], under the “CROSS-REFERENCE TO RELATED APPLICATION”, Applicant needs to insert - - , now 10,905,243 B2 - - after “This application is a continuation-in-part of U.S. Patent Application Serial No. 16/295,754, filed March 7, 2019”.  
Appropriate correction is required.

Claim Objections

Claim 12 is objected to because of the following informalities:  In Claim 12, line 1, the language “the removable to top element” appears to have an extra word in the phrase.  It appears that the word “to” should be deleted so that the claim reads as - - the removable top element - -.  Appropriate correction is required.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 8-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 8-20 of prior U.S. Patent No. 10,905,243 B2. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,251,488 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1-6 of the present invention is claimed in Claims 1-7 of U.S. Patent No. 10,251,488 B2. Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,905,243 B2. Although the claims at issue are not identical, the subject matter of claims 1-7 of the present invention is claimed in Claims 1-7 of U.S. Patent No. 10,905,243 B2.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CROTEAU (U.S. Patent No. 3,099,398).

    PNG
    media_image1.png
    295
    465
    media_image1.png
    Greyscale

As for claims 11-13, CROTEAU teaches a stool comprising: opposed left and right elements connected to opposed front and rear elements; wherein at least one of the left and right elements includes at least one horizontal opening and at least one vertical opening; a removable .  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Willner (U.S. Patent No. 7,814,581 B1) in view of Ren (U.S. Patent No. D587,475 S) or King (U.S. Patent No. 5,615,619).

    PNG
    media_image2.png
    256
    305
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    316
    261
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    225
    248
    media_image4.png
    Greyscale

However, Ren and King teach a stools that include a window slot to be old.  It would have been obvious and well within the level of ordinary skill in the art to modify the stool, as taught by Willner, to include a window slot, as taught by Ren and King, since the window slow .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Willner (U.S. Patent No. 7,814,581 B1) in view of Ren (U.S. Patent No. D587,475 S) or King (U.S. Patent No. 5,615,619), as applied to claim 1 above, and further in view of Wilson (U.S. Patent Application Publication No. 2013/0324382 A1).
Willner in view of Ren or King teaches the structure substantially as claimed including that the firm support member is a solid slat but does teach not a massage roller mounted in the window slot and accessible from outside the base portion for massaging the feet. However, Wilson teaches a massage roller that is capable of being mounted in the window slot and accessible from outside the base portion for massaging the feet. It would have been obvious and well within the level of ordinary skill in the art to modify the stool, as taught by Willner in view of Ren or King, to include a massage roller mounted in the window slot and accessible from outside the base portion for massaging the feet, as taught by Wilson, so that the user can also massage his or her feet when not using the stool for other purposes.

Claims 4-5, 8-10, and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rodney B White/Primary Examiner, Art Unit 3636